DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

 Response to Amendment
The amendment filed on 10/04/2021 has been entered. Claim(s) 1-3, 5-6, 8-13, 18-21 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 07/26/2021. 

Election/Restrictions
Applicant's election with traverse of Claims 6-21 in the reply filed on 03/22/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden between the groups.  This is not found persuasive because there is a search burden, and this is evidenced by the groups’ separate classification and recognition in the art. (See MPEP 808.02). 
The requirement is still deemed proper and is therefore made FINAL.
s 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 19, the claim limitation “wherein the step of compacting occurs at a maximum pressure of at least 1 GPa”, this limitation is considered unclear, as is it unclear if the compacting is to occur at a specific pressure of at least 1 GPa, or if the compacting is conducted at range where the maximum pressure in that range is at least 1 GPa, thereby allowing for example the compacting of 500 MPa which would be less than 1 GPa. Therefore the metes and bounds of the claim are unclear. For the purpose of further examination, either interpretation will be considered. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 8-13, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquivel et al. ("Corrosion Behavior and Hardness of Al–M (M: Mo, Si, Ti, Cr) Alloys." Acta Metallurgica Sinica (English letters) 30.4 (2017): 333-341.) in view of Storck et al. (US20180141120A1).  
Regarding Claims 6, 18, and 20-21, Esquivel teaches a method of making metallic material comprising the steps of mechanically alloying a base metal of aluminum, with a -50/+100 mesh by high energy ball milling in a planetary ball mill, and cold compacting to pellets (assumed to be room temperature) (Section 
Esquivel does not teach the use of a corrosion inhibitor with the mechanically alloyed base metal; However, Storck teaches a method of forming a functionalized metal feed stock for 3D printing (abstract), and teaches that ball milling can be used to alloy metal feed stock powder with functionalizing agent [0034] where the metal feed stock can be Al [0028] and the functionalizing agent is used inhibit or prevent corrosion [0028] and is exemplified by cerium nitrate [0053] or can include vanadium, chromium [0030]. Storck teaches the purpose of adding the functionalized agent with the powder is so that the corrosion resistant property is present throughout the entire bulk of the object to be made and not just the surface [0004]. Therefore, it would have been obvious to one of ordinary skill in the art to add a corrosion inhibitor to be ball milled with the alloy of Esquivel for the purpose of imparting corrosion resistance to the bulk of the entire metal object. 
Regarding the limitation of using 80-99.5% base metal and 5-20% corrosion inhibitor, Storck teaches the corrosion resistant agent is present in a range of 0.5-5 at% (Claim 14); this is equivalent to a range of 5.7-38.9% weight corrosion resistant agent, balance aluminum, and is considered to overlap with the claimed range. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).

Claim 8, 10-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquivel et al. in view of Storck et al. as applied to claims 6 and 18 above, and further in view of Zani et al. (US5976456A). 
Regarding Claims 8-9 and 19, Esquivel does not explicitly teach the compacting occurs without an applied heat source and at a maximum a pressure of at least 1 GPa. However, Ziani teaches a method of producing Al powder compacts, and teaches cold compaction can be performed between 20-50 tsi (tons per square inch) (equivalent to 275-689 MPa) between room temperature and 250 C (abstract). Therefore, it would have been obvious to perform the aluminum alloy compaction in the claimed ranges for the purpose of forming an aluminum alloy green compact. 
Regarding Claims 10 and 13, Esquivel teaches a pellet size of 1/4” to 1/2” (6.35-12.7 mm), which reads on the claimed range of 0.5 mm-10 cm. (Page 334, Section 2.1)
Regarding Claims 11-12, Esquivel teaches a hardness of Al-Cr between 80-200 HV (Fig. 8), reading on the claimed range of 50-200 HV. One of ordinary skill in the art would expect the hardness of the alloyed metal with functionalized agent to have a similar hardness to the alloy and the claimed range. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736